--------------------------------------------------------------------------------

Exhibit 10.2
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT, dated April 28, 2005, by and between McINTOSH
INN OF KING OF PRUSSIA, INC. ("Seller") with an address at 260 North Gulph Road,
King of Prussia, PA 19406 and HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia
limited partnership (“Buyer”) with an address at 148 Sheraton Drive, New
Cumberland, PA 17070 is entered into with reference to the recitals set forth
below and all of the terms and conditions of this Agreement, and constitutes a
contract of purchase and sale between the parties.
 
RECITALS
 
A.     Seller is the owner of that certain real property including all
easements, appurtenances and rights of way (collectively, the "Land") located in
the County of Montgomery, Commonwealth of Pennsylvania, more particularly
described in Exhibit “A” attached hereto.
 
B.     Seller owns and operates a hotel facility (the "Hotel") known as the
Holiday Inn Express Hotel & Suites - King of Prussia, which includes, among
other things, approximately one hundred fifty-five (155) guest rooms and parking
facilities.
 
C.     Seller desires to sell, and Buyer desires to purchase, the Land, the
Improvements (as hereinafter defined) and certain Personal Property (as
hereinafter defined) used in connection with the Hotel on the terms and
conditions set forth in this Agreement.
 

 
1.
Definitions.

 
1.1     Defined Terms. As used in this Agreement, the terms defined in the
recitals hereto shall have the respective meanings assigned thereto in said
recitals and the following terms shall have the meanings given to them below,
such definitions to be legally applicable to the singular and plural forms
thereof.
 
"Affiliate" means and refers to any person or entity which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
a Party. For purposes of this definition, a person or entity shall be deemed to
be "controlled by" a Party if a Party, directly or indirectly, (i) possesses
power to vote fifty (50%) percent or more of the securities having ordinary
voting power for the election of directors having ordinary voting power for the
election of directors of such person or (ii) possesses power to direct or cause
the direction of the management and policies of such person whether by contract,
as a general partner (or through control of a general partner).
 
"Agreement" means and refers to this Purchase and Sale Agreement between Seller
and Buyer.
 
“Assigned Communications Site Lease Agreements” shall mean: (i) that certain
communications site lease agreement dated August 19, 1998, as amended by Letter
Agreement dated April 25, 2003, by and between McIntosh Inn of King of Prussia,
Inc., as Lessor, and Nextel Communications of the Mid-Atlantic, Inc., a Delaware
corporation, as Lessee; (ii) that certain communications site lease agreement
dated January 9, 1997, by and between McIntosh Inn of King of Prussia, Inc., as
Lessor, and Sprint Spectrum L.P., a Delaware limited partnership, as Lessee; and
(iii) that certain communications facility lease agreement dated August 5, 1992,
as amended by Letter Agreement dated February 10, 1997, as further amended by a
First Amendment of Lease Agreement dated December 21, 2001, and further amended
by Letter Agreement dated January 4, 2002, by and between McIntosh Inn of King
of Prussia, Inc., as Lessor, and Bell Atlantic Mobile Systems, Inc., a Delaware
corporation, as Lessee. The Assigned Communications Site Lease Agreements are
evidenced by individual Assignment and Assumption of Communications Site Lease
Agreements executed by Seller and Buyer on a form similar to that which is set
forth on Exhibit “H” attached hereto.



--------------------------------------------------------------------------------


 
“Assigned Contracts” means and refers to those contracts and agreements to which
the Seller or McIntosh Motor Inns, Inc. (“MMI”), the Hotel’s manager,  is a
party which relate to the maintenance or repair of the Real Property or the
operation of the Hotel, each of which is set forth on Exhibit “B” attached
hereto, subject to the consents required under Section 10.2.
 
"Business Day" means and refers to any day other than a Saturday or Sunday or
legal holiday in the Commonwealth of Pennsylvania.
 
"Buyer" means and refers to Hersha Hospitality Limited Partnership or its
permitted assignee pursuant to the provisions of Section 9.1 of this Agreement.
 
"Closing" means the time and moment at which the Seller's Deed is delivered and
the balance of the Purchase Price paid.
 
"Closing Date" means and refers to the date on which the Closing shall occur.
 
"Closing Time" means 12:01 A.M. Eastern Time on the Closing Date.
 
"Due Diligence Period" means a period of fifteen (15) days from the Effective
Date.
 
"Effective Date" means and refers to the date this Agreement has been signed and
delivered to both Buyer and Seller.
 
"Escrow Agent" shall mean and refer to Hodges Ward Elliott, Inc.
 
"Excluded Assets” shall mean and refer to the following assets of the Seller
which shall not be included in the sale contemplated hereby and shall not be
assigned or transferred to the Buyer: (i) Seller’s Records; (ii) Pre-Closing
Receivables; (iii) all cash and cash equivalents of the Seller; (iv) the
property management hardware and software and related support systems; (v)
prepaid taxes and any rights of Seller to any tax refunds; (vi) all insurance
policies of Seller and all rights of Seller arising under such policies; (vii)
all rights and claims of Seller, contingent or otherwise, against third parties
relating to the Property or its operation by Seller prior to the Closing Time,
whether in tort, contract or otherwise, including causes of action, unliquidated
rights and claims pursuant to any warranties or guarantees made by advertisers,
manufacturers, suppliers, insurers or vendors; and (viii) all rights of Seller
under this Agreement.
 
“Franchise License” shall mean that certain Holiday Inn Express Hotel & Suites
Conversion License Agreement dated June 30, 2003 by and between Holiday
Hospitality Franchising, Inc., as Licensor, and McIntosh Inn of King of Prussia,
Inc., as Licensee.


2

--------------------------------------------------------------------------------


 
“Improvements” means any and all buildings, structures, parking areas and other
improvements, including the hotel situated on the Land.
 
"Party" or "Parties" means Buyer and/or Seller, as the context may require.
 
"Permitted Exceptions" means (a) laws, regulations or ordinances of federal,
state, county or local entities or agencies having jurisdiction over the
Property; (b) easements, covenants and restrictions of record, provided that
same do not materially and adversely interfere with the use of the Property as a
hotel; (c) all current real estate taxes, assessments and other sums assessed
against the Property and unpaid as of the Closing, subject to prorations for the
current year owing by Seller; and (d) all other matters to which Buyer fails to
timely object (or waives its objection) in accordance with the provisions of
Section 3.
 
"Personal Property" means all items of tangible personal property to the extent
owned by Seller and which are affixed to or located at and used in connection
with the operation of the Hotel, including without limitation, furniture,
fixtures, equipment, linens, office supplies, cleaning and maintenance supplies
and guest room supplies, but excluding (i) any tangible personal property owned
by tenants and used in or in connection with the businesses operated by the
separate tenants at the Hotel or Property, if any, and (ii) any tangible
personal property in the office of MMI.
 
"Post-Closing Adjustment Period" means the sixty (60) day period subsequent to
the Closing Date during which time Seller and Buyer shall resolve certain
issues, open items, or disputes pursuant to the provisions of subsection 6.3(g)
of this Agreement.
 
"Post-Closing Business Arrangements" means any of the business activities and/or
obligations to be completed by Seller pursuant to the provisions of Article 6 of
this Agreement.
 
"Prime Rate" means the prime rate of interest as specified in The Wall Street
Journal on such date or if such date is not a Business Day, then on the next
preceding day that is a Business Day.
 
"Pre-Closing Receivables" means any accounts receivable, notes receivable or
other obligations arising from or in connection with the ownership, operation
and activities of the Hotel up to the Closing Time and attributable to such
period of time, including, without limitation, charges for lodging, meals,
beverages, conference facilities, recreational activities, leases and facilities
and all other matters connected with the Hotel or Property.
 
"Property" means collectively the Real Property and the Personal Property, but
excluding the Excluded Assets.
 
”Real Property" means the Land and the Improvements.
 
"Scheduled Closing Date" means May 17, 2005 or any later Closing Date to which
the Closing is adjourned by mutual agreement of Seller and Buyer, provided
however, that: (i) Buyer may adjourn the Scheduled Closing Date (not to exceed
fourteen (14) days) without Seller’s consent, if Buyer’s lender for financing
purposes is unable to process the required documentation and close on the
Scheduled Closing Date; (ii) Seller may adjourn the Scheduled Closing Date (not
to exceed thirty (30) days) without Buyer's consent if Seller elects to cure,
remove or remedy a New Matter as set forth in Section 3.1(c); and (iii) either
party may adjourn the Scheduled Closing Date in accordance with the provisions
of Section 12.1.


3

--------------------------------------------------------------------------------


 
"Seller's Deed" means a special warranty deed to be used to convey title to the
Real Property to Buyer or to Buyer's permitted assignee, which deed shall be
substantially in the form of the deed attached hereto as Exhibit “C”.
 
"Seller's Employees" means all employees employed at the Hotel by Seller as of
the Closing Date.
 
"Seller's Records" means all records pertaining to Seller's operation of the
Hotel including, but not limited to, procedures, manuals, invoices, bank account
records, payroll records, and sales records which will be retained by Seller in
connection with Seller's tax and accounting requirements.
 
"Wind-Up Period" shall mean the thirty (30) day period after the Closing Date
(inclusive of the Closing Date) during which time Seller and the Buyer shall
attend to their respective Post-Closing Business Arrangements.
 

 
2.
Purchase and Sale, Certain Adjustments and Contingencies.

 
2.1     Agreement for Purchase and Sale. In consideration of the payment of the
Purchase Price, Seller agrees to sell the Property to the Buyer, and the Buyer
agrees to buy the Property from the Seller, at the price and on the terms,
covenants and conditions set forth in this Agreement.
 
2.2     Purchase Price. The Buyer hereby agrees to pay Sixteen Million One
Hundred Thousand and No/100 Dollars ($16,100,000) for the Property (hereinafter
referred to as "Purchase Price").
 
2.3     Price. The Purchase Price shall be paid by the Buyer to the Seller as
follows:
 
(a)     The Buyer shall deliver to the Escrow Agent its check in the amount of
Four Hundred Thousand and No/100 Dollars ($400,000) concurrent with the
execution of this Agreement (the “Deposit”). The Deposit shall be non refundable
to Buyer except as otherwise specifically set forth in this Agreement. The
Deposit shall be held by the Escrow Agent in an interest bearing trust account,
or certificate of deposit, or money market account of a money center bank. Any
interest which shall be earned on the Deposit shall be paid to the party
entitled to the principal. The party to which the interest earned is paid shall
be responsible for paying the income tax, if any, thereon. The Seller's EIN is
23-1871767 and the Buyer's EIN number is 25-1823761.
 
(b)     Prior to the Closing, Buyer shall deliver to the Escrow Agent funds in
an amount aggregating the Purchase Price less the Deposit, which funds shall be
disbursed by the Escrow Agent to Seller in accordance with the disbursement
instructions given by Seller to the Escrow Agent at or prior to Closing.
 

 
2.4
[Intentionally omitted.]



4

--------------------------------------------------------------------------------


 
2.5     Transfer and Recording Charges. At Closing, Seller and Buyer shall
equally share the expense for all real estate transfer taxes, recording taxes or
documentary stamps imposed by any governmental authority on the Seller's Deed to
Buyer. Seller shall bear the cost of recording the satisfaction of any mortgages
discharged by Seller at Closing and the cost of any other closing or recording
charges normally paid by a seller in a real estate transaction in the state and
county where the Property is located. Buyer shall bear the cost of recording
charges in order to record the Seller's Deed, the cost of any expenses
associated with the giving or recording of any mortgage given by Buyer in
connection with its acquisition of the Property, any title insurance premiums,
survey costs and the cost of any other closing or recording charges.
 
2.6    Escrow Agent.
 
(a)     Buyer and Seller hereby agree that Hodges Ward Elliott, Inc. shall be
the Escrow Agent under this Agreement.
 
(b)     Escrow Agent shall hold the Deposit in accordance with the terms of
Section 2.3. In the event of any disagreement among the parties to this
Agreement or among them and any other person, resulting in adverse claims and
demands being made in connection with the Deposit, Escrow Agent shall be
entitled to refuse to comply with any such claims or demands as long as such
disagreement may continue, and in so refusing, shall make no delivery or other
disposition of the Deposit then held by it under this Agreement, and in doing
so, Escrow Agent shall not become liable in any way for such refusal, and Escrow
Agent shall be entitled to continue to refrain from acting until (i) the rights
of adverse claimants shall have been finally settled or adjudicated in a court
having jurisdiction thereof, or (ii) all differences shall have been settled by
agreement signed by both parties hereto.
 
(c)     Escrow Agent shall be responsible solely for the safekeeping of the
Deposit. Escrow Agent shall not be liable to Seller or Buyer for the performance
or nonperformance of any term of this Agreement by Seller or Buyer and shall not
be required to determine any questions of fact or law. Escrow Agent is
authorized to act upon any documents which it reasonably believes to be genuine
without incurring any liability with respect thereto. In the event litigation is
commenced involving the Deposit or this Agreement, Escrow Agent shall have the
right to deposit the Deposit with the clerk of the court in which the litigation
is pending, or if the Escrow Agent is a party to such litigation, to interplead
all interested parties in any court of competent jurisdiction and deposit the
Deposit with the clerk of such Court. Seller and Buyer agree that the Escrow
Agent shall not be liable for any error of judgment, or for any act or omission,
other than willful misconduct, or for any negligence other than gross
negligence.
 

 
3.
Title and Default.

 
3.1     Title.
 
(a)     After the execution of this Agreement by the Parties, Buyer shall order
a commitment for title insurance in the amount of the Purchase Price together
with copies of all documents identified in the title commitment (collectively,
the "Title Documents") from All American Abstract Company, Inc. (the "Title
Company"). Buyer shall pay for the cost of the issuance of the title commitment.
 
5

--------------------------------------------------------------------------------


 
(b)     The Buyer shall have a period of fifteen (15) days from the date it
shall have received the Title Documents to examine title (the "Title Date");
provided that in no event shall the Title Date extend beyond the expiration of
the Due Diligence Period. On or before the Title Date, Buyer shall notify Seller
in writing of any objections Buyer may have to the condition of title which do
not constitute Permitted Exceptions and that would prevent the issuance of title
insurance at commercially reasonable rates by a title company licensed to do
business in the state in which the Land is located ("Title Objections"). Seller
shall notify Buyer in writing within ten (10) days of receipt of the Title
Objections whether Seller will undertake to cure, remove or remedy each Title
Objection ("Title Response"). Within five (5) days of receipt of the Title
Response, Buyer shall either (i) accept title subject to the undertakings set
forth in the Title Response, or (ii) reject title. In the event Buyer rejects
title, this Agreement shall be terminated by written notice to Seller and the
Deposit shall be returned to Buyer.
 
(c)     Upon acceptance of title as set forth above, all matters then affecting
title shall be deemed acceptable and satisfactory to Buyer, except for the
matters set forth in the Title Response and except for matters coming of record
subsequent to the report date referred to on the title report issued by the
Title Company and of which Seller has received written notice (the "New
Matter(s)"). Seller shall not be obliged to cure, remove or remedy any New
Matter, except for removal of liens or encumbrances caused by Seller in amounts
aggregating not more than $150,000 (exclusive of first and second mortgages).
Except as set forth in this Section 3.1, if Seller refuses for any reason or no
reason to cure, remove or remedy any such New Matter, Buyer shall have the
option of terminating this Agreement by written notice to Seller or accepting
title in its then state and condition.
 
(d)    If Buyer terminates this Agreement in accordance with Buyer's right to do
so as set forth in Section 3.1(b) or (c), the Deposit and all interest earned
thereon shall be returned by the Escrow Agent to the Buyer forthwith and, upon
doing so, neither Party shall have any further or continuing obligation or
responsibility to the other (except with respect to any restoration and
indemnity obligations under this Agreement which survive termination).
 
(e)     At the Closing, Buyer shall cause to be issued to Buyer a title policy
in the amount of the Purchase Price in accordance with the Title Response (the
"Title Policy"). Buyer shall pay all costs incurred in obtaining the Title
Documents, the Title Policy and the Survey (as defined below).
 
3.2     Buyer's Default. If the Seller shall be ready, willing and able to
deliver title to the Property to the Buyer in accordance with the terms of this
Agreement and shall otherwise comply with the provisions hereof, and the Buyer
shall default in its obligation to purchase the Property and pay the Purchase
Price by the Scheduled Closing Date as provided in this Agreement and such
default continues uncured for five (5) days after written notice is given to
Buyer of the specific default, then the Seller shall, as its sole remedy, be
entitled by notice to the Buyer and the Escrow Agent to terminate this Agreement
and cause the Escrow Agent to deliver the Deposit to the Seller and the Seller
shall retain the Deposit as liquidated and agreed damages, it being agreed that
it is difficult to ascertain actual damages in the event of a default and that
the liquidated damages set forth herein represent a fair and reasonable estimate
of such damages.
 
3.3     Seller's Default. If the Buyer shall be ready, willing and able to
purchase the Property in accordance with the terms of this Agreement and shall
otherwise comply with the provisions hereof, and the Seller shall be unable to
deliver title to the Property by the Scheduled Closing Date as provided in this
Agreement and such inability continues uncured for five (5) days after written
notice is given to Seller of such specific inability, the Seller's sole
obligation shall be to terminate this Agreement by notice to the Buyer and the
Escrow Agent and direct the Escrow Agent to refund the Deposit to Buyer,
together with all interest earned thereon, and upon such refund, this Agreement
shall wholly cease and terminate and neither Party shall have any further claim
against the other under or by reason of this Agreement. Buyer agrees that Buyer
shall not (and hereby waives any right to) ever file or assert any lis pendens
against the Property nor commence or maintain any action against Seller for
specific performance under this Agreement nor for a declaratory judgment as to
Buyer’s rights under this Agreement.


6

--------------------------------------------------------------------------------


 

 
4.
Closing Matters.

 
4.1     Closing.
 
(a)     Except as may be provided elsewhere in this Agreement, the Closing Date
shall be no later than the Scheduled Closing Date. The Parties may mutually
agree to close prior to the Scheduled Closing Date.
 
(b)    The Closing shall take place either at the offices of Cozen O’Connor,
1900 Market Street, Philadelphia, PA 19103, or such other place as Buyer and
Seller mutually agree, at 10:00 A.M. on the Scheduled Closing Date.
 
4.2     Buyer's Deliveries. At the Closing, the Buyer shall (a) cause the Escrow
Agent to deliver to the Seller the sum(s) set forth in Section 2.3, (b) deliver
the documents required to be executed and delivered by Buyer under this
Agreement, and (c) deliver the amount, if any, required of Buyer under Article 8
entitled "Proration" and all other sums of money required to be paid by Buyer as
of the Closing Date in order to consummate the transactions contemplated by this
Agreement or owed by Buyer to Seller as of the Closing Date pursuant to any
provision of this Agreement.
 
4.3     Certain Seller Deliveries. At the Closing, Seller shall deliver to the
Buyer all of the documents required to be delivered by the Seller pursuant to
the terms of this Agreement, including the following:
 
(a)     Seller's Deed. Seller shall deliver Seller's Deed conveying the Real
Property to Buyer, executed and acknowledged by Seller in recordable form. The
Real Property to be acquired by Buyer shall be acquired subject to the terms and
provisions of this Agreement.
 
(b)     Property Documents. Seller shall deliver the property documents
described below, to the extent not previously delivered (collectively "Property
Documents"):
 
(i)     Assigned Contracts and Assigned Communications Site Lease Agreements.
Copies (or originals, if available) of all Assigned Contracts and Assigned
Communications Site Lease Agreements;
 
(ii)    Governmental Permits. Copies of all permits, licenses, and other
governmental authorizations relating to the Real Property or operation of the
Hotel which are in the Seller's possession or control and that are assignable
and have been assigned to Buyer;


7

--------------------------------------------------------------------------------


 
(iii)     Real Estate Tax Bills. All current real estate and personal property
tax bills with respect to the Property in the Seller’s or MMI’s possession or
under its direct control;
 
(iv)     Drawings/Plans. A copy of the “As-Built” drawing or plans for the
Hotel, to the extent such plans exist and are in Seller’s or MMI’s possession or
direct control;
 
(v)     Advance Room Reservation. A complete list of all advance room
reservations, conferences or other similar functions at the Hotel, as
applicable, in reasonable detail so as to enable Buyer to honor such
reservations;
 
(vi)     Keys. All keys respecting the Hotel;
 
(vii)     Books and Records. All non-privileged books, records, operating
reports, and other operating files and materials (“Operating Records”) relating
to the operation of the Hotel, to the extent such Operating Records exist and
are in the Seller’s or MMI’s possession or direct control, but excluding the
Seller’s Records; and
 
(viii)     Guest Registration Cards. All guest registration cards, guest
transcripts and guests histories for the Hotel, to the extent such documents
exist and are in the Seller’s or MMI’s possession or direct control.
 
(c)    Certification A certification from Seller confirming that, as of the
Closing Date, the Seller’s representations and warranties in Section 10.2 of
this Agreement are true and correct in all material respects.
 
(d)    Additional Documents. All other instruments or documents expressly
required from Seller under this Agreement or otherwise reasonably required by
the Title Company in order to insure title pursuant to Section 3.1; provided
that in no event shall Seller be required to deliver escrow deposits, escrow
agreements or any indemnity agreements hereunder unless the Seller otherwise
agrees to do so.
 
4.4     FIRPTA Affidavit. At the Closing, Seller shall deliver a FIRPTA
affidavit certifying that Seller is a non-foreign person in the form of the
affidavit attached hereto as Exhibit “D” and incorporated herein.
 
4.5     Advance Deposits. At the Closing, Seller shall turn over to Buyer all
Advance Deposits pursuant to the provisions of Section 7.4 of this Agreement.
 
4.6     Buyer Authority. On or before the Closing Date, Buyer shall deliver to
Seller (a) a certificate of good standing from the Buyer’s jurisdiction of
organization, and (b) a certified copy of resolutions evidencing Buyer's
authority to consummate this transaction, in form and substance reasonably
satisfactory to Seller, and any other evidence of Buyer's authority to
consummate this transaction required by the Title Company to issue the Title
Policy.


8

--------------------------------------------------------------------------------


 
4.7    Assignment of Agreements. At the Closing, Buyer and Seller shall have
executed and delivered, and Seller shall have caused MMI to execute and deliver:
(i) an Assignment and Assumption Agreement in the form attached hereto as
Exhibit “E” (the "Assignment Agreement"), pursuant to which Seller or MMI, as
applicable, assigns to the Buyer all of the interest of MMI with respect to the
Hotel or Seller, as applicable, in, and the Buyer assumes all of the rights and
obligations of MMI with respect to the Hotel or Seller, as applicable, under,
the Assigned Contracts; and (ii) individual Assignment and Assumption of
Communications Site Lease Agreements in the forms attached hereto as Exhibit “H”
(the "Communications Site Lease Assignment Agreements"), pursuant to which
Seller assigns to the Buyer all of Seller's interest in, and the Buyer assumes
all of Seller’s rights and obligations under, the Assigned Communications Site
Lease Agreements.
 
4.8     Bill of Sale. At the Closing, Seller shall deliver to Buyer an executed
Bill of Sale, in the form attached hereto as Exhibit “F” ("Bill of Sale"),
conveying all of Seller's interest in the Personal Property.
 
4.9     Seller Authority. On or before the Closing Date, Seller shall deliver to
Buyer (a) a certificate of good standing from the Seller’s jurisdiction of
organization and (b) a certified copy of resolutions evidencing Seller’s
authority to consummate this transaction, in form and substance reasonably
satisfactory to Buyer, and any other evidence of Seller’s authority to
consummate this transaction as reasonably required by the Title Company to issue
the Title Policy.
 
4.10    General Quitclaim Agreement. At the Closing, Buyer and Seller shall have
executed and delivered, a General Quitclaim Agreement in the form attached
hereto as Exhibit “G” (“General Assignment”), pursuant to which Seller assigns
to Buyer all warranties, permits, approvals and certificates of occupancy
relating to the Property or the Hotel, if any, to the extent permitted by law or
by the terms of such items or documents.
 

 
5.
Certain Conditions.

 
5.1     Inspection of Property.
 
(a)     After the execution of this Agreement by the Parties, but prior to the
expiration of the Due Diligence Period, Buyer shall have the right, at its sole
cost and expense, to obtain a Phase I Environmental Report (the "Environmental
Report") for the Property and shall have the right, at its sole cost and
expense, to obtain a survey of the Real Property (the “Survey”). However, the
Buyer shall not conduct or permit any invasive testing (including any Phase II
investigations) to be conducted at the Property without the Seller’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
 
(b)    Other than as disclosed in any environmental reports provided to Buyer by
Seller, if a defect is revealed on the Survey and/or in the Environmental Report
which (i) materially and adversely impairs the Buyer’s use of the Property as
the Hotel is currently operated or (ii) constitutes a material violation of
applicable environmental laws and (iii) that would require (in the case of (ii),
a remediation required by an applicable governmental authority involving) the
expenditure of more than $25,000 to remedy such defect (a “Material Defect”),
Buyer shall, by no later than the earlier of (x) the expiration of the Due
Diligence Period and (y) the 10th day after the date the Buyer shall have
received the respective Survey or Environmental Report, notify Seller in writing
of any Material Defect revealed by such Survey or Environmental Report and
include a detailed description of such Material Defect. Seller shall notify
Buyer in writing within ten (10) days after any receipt of such notice from
Buyer of a Material Defect whether Seller will undertake to cure, remove or
remedy each such Material Defect ("Material Defect Response"). Within five (5)
days of receipt of the Material Defect Response, Buyer shall have the right, at
its option, to (i) terminate this Agreement by giving written notice to Seller
to such effect, or (i) accept in a written notice to Seller the undertakings of
Seller contained in such Material Defect Response. If Buyer does not give
written notice to Seller of a Material Defect on or before the end of the Due
Diligence Period or, if notice of a Material Defect is given, and the Buyer does
not give written notice to Seller within such five (5) day period after receipt
of a Material Defect Response, then Buyer shall be conclusively deemed to have
accepted any defects that are or might have been reflected in the Survey and any
defects relating to the environmental condition of the Property and to have
waived any rights to terminate this Agreement pursuant to this Section 5.1 (b),
and the parties shall proceed to consummate the transaction as herein provided.


9

--------------------------------------------------------------------------------


 
(c)     During the period from the date of this Agreement to the Closing Date,
Seller will, during ordinary business hours and with at least twenty-four (24)
hours prior notice to Seller before each and every entry onto the Property by
Buyer or its agents, give Buyer and its representatives reasonable access to the
Property and to all books and records of Seller relating to the operation of the
Hotel and furnish Buyer with such financial data and other information in
Seller’s possession concerning the Seller and its operation of the Hotel, as
Buyer may from time to time reasonably request. During any entry by Buyer or its
agents onto the Property, Buyer shall minimize any disturbance to Seller’s
employees, guests and business operations. None of the information obtained
pursuant to this Section 5.1(c) shall give the Buyer the right to terminate this
Agreement except as otherwise specifically provided in Section 5.1(b). In
connection with any entry by Buyer or its agents, employees, consultants or
representatives onto the Property to conduct any inspection, review or testing
(collectively, the “Inspections”), any such Inspections shall be subject to all
of the following:
 
(i)    All inspections, reports, surveys and studies (the “Inspection
Documents”) shall be performed at Buyer’s sole cost and expense; provided,
however, that Buyer shall promptly cause a copy of all relevant Inspection
Documents to be delivered to Seller (x) simultaneously with Buyer giving notice
of a Title Objection pursuant to Section 3.1(b) or a Material Defect pursuant to
Section 5.1(b) or (y) simultaneously with a claim for indemnification pursuant
to Section 5.5(b)(iii).
 
(ii)     Buyer and/or its contractors and agents shall maintain liability
insurance coverage for its employees, agents and representatives inspecting the
Property or conducting testing in an amount not less than One Million Dollars
($1,000,000.00) per occurrence and workmen’s compensation insurance coverage as
required by law, and prior to entering onto the Property provide Seller with a
certificate evidencing same (or the renewal thereof), which shall name Seller as
an additional insured.
 
10

--------------------------------------------------------------------------------


 
(iii)     Buyer agrees to keep the Property free and clear of any liens, which
may arise as a result of any such Inspections, which covenant shall survive
Closing or any termination of this Agreement.
 
(iv)     Buyer shall restore promptly any physical damage caused by the
Inspections to substantially the condition which existed prior to the
Inspections, which covenant shall survive Closing or any termination of this
Agreement.
 
(v)    Buyer hereby agrees to indemnify, defend and hold Seller and its
employees, agents and representatives harmless from and against all loss, cost,
liability, lien, damage, expense (including reasonable attorney’s fees and
costs), injury, claims, causes of action, which are sustained, suffered or
incurred against or by Seller, its agents, employees or representatives caused
by Buyer or its agents in connection with any Inspections. This indemnity shall
survive Closing or any termination of this Agreement.
 
(d)     Without limiting the provisions in Section 5.1, during the Due Diligence
Period, Seller shall provide Buyer with copies of its existing “as-built” ATLA
survey, its vesting deed to the Property, its existing owners title policy and
any existing Phase-I or Phase-II environmental reports; provided that the same
exist and are in Seller’s or MMI’s possession or direct control.
 
5.2     Purchase As-Is.
 
(a)     Except as provided in Section 10.2, Buyer is relying, and will rely,
solely upon its own inspections, investigations and analyses of the Property and
Hotel in entering into this Agreement and is not relying in any way upon any
representations, statements, agreements, warranties, studies, reports,
descriptions, guidelines or other information or material furnished by Seller or
its representatives, whether oral or written, express or implied, of any nature
whatsoever regarding any such matters, including without limitation, any
marketing materials, and is purchasing the Property in an "as-is" condition.
 
(b)     EXCEPT AS EXPRESSLY SET FORTH IN SECTION 10.2 SELLER HEREBY SPECIFICALLY
DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, OF, AS TO, OR CONCERNING THE NATURE AND CONDITION OF THE
PROPERTY INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE
SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES
WHICH THE BUYER MAY ELECT TO CONDUCT THEREON, AND THE EXISTENCE OF ANY
ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON OR COMPLIANCE WITH ENVIRONMENTAL
LAWS, ZONING LAWS, LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS.
BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND BUYER IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER. BUYER EXPRESSLY ACKNOWLEDGES THAT, IN
CONSIDERATION OF THE AGREEMENTS OF SELLER HEREIN, EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN SECTION 10.2, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED OR ARISING BY OPERATION OF LAW, INCLUDING BUT NOT LIMITED TO, ANY
WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY, TENANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY.


11

--------------------------------------------------------------------------------


 
(c)     Buyer, for itself and its successors and assigns, hereby releases
Seller, Seller’s affiliates and their respective officers, directors,
shareholders, employees and agents of, from and against any and all claims,
losses or damages arising from the foregoing.
 
(d)     Except as provided in Section 10.2, Seller makes no warranties or
representations to Buyer, either express or implied, regarding the assignability
or transferability of the Assigned Contracts or Assigned Communications Site
Lease Agreements.
 
(e)     Buyer is represented by very capable and experienced people and has had
the opportunity to review the Property prior to the Effective Date. Buyer will
rely entirely upon such review and the advice of Buyer's consultants in Buyer's
determination to purchase the Property. Buyer, by its execution of this
Agreement, acknowledges and agrees that a material inducement to Seller's
decision to sell the Property to Buyer at the Purchase Price provided in this
Agreement was the agreement of Buyer to conduct Buyer's own studies and purchase
the Property in an "as-is" condition, except as expressly provided in
Section 10.2.
 
(f)      Except as may be specifically provided herein, Seller shall have no
obligation to correct any conditions or alleged defects or deficiencies
discovered by Buyer in the course of Buyer's investigations or inspections with
respect to the Property or thereafter.
 
5.3     Non-Disclosure of Confidential Information.
 
(a)     Any information furnished by Seller or its agents to Buyer or Buyer's
agents in connection with the transaction contemplated hereby shall be governed
by that letter agreement dated October 1, 2004 between Bradford Holdings, Inc.
and Buyer (the “Confidentiality Agreement”). The failure of Buyer to comply with
its obligations under the Confidentiality Agreement or this Section 5.3 shall
constitute a material breach of this Agreement and, in such case, the Seller
shall be entitled to terminate this Agreement (and be paid the Deposit) and
pursue any remedy at law or equity against the Buyer, including injunctive
relief provided for in the Confidentiality Agreement.
 
(b)     Notwithstanding anything to the contrary set forth in this Agreement or
the Confidentiality Agreement, nothing contained herein shall limit the right of
the Buyer to report any information relating to this transaction required to be
reported to any governmental entity, in connection with tax reporting
information filed by the Buyer with the governmental entity or as may be
required by any other governmental regulatory entity. Provided, however, Buyer
agrees that in connection with any and all such required reporting (i) Buyer
shall not, and shall cause its ultimate parent not to, disclose the name of any
principal or shareholder of Seller’s parent; (ii) Buyer may disclose, and may
cause its ultimate parent to, disclose the name of the Seller in any filing with
the Securities and Exchange Commission and any stock exchange if the identity of
the Seller is required to be disclosed by applicable regulations, but shall not
disclose the name of the Seller in any press release with respect to the
transaction (but may identify the Seller in any press release as a Holiday Inn
Express franchisee); (iii) Buyer shall not, and shall cause its ultimate parent
not to, file a copy of this Agreement with any governmental authority until the
filing of its Form 10-Q covering the period during which this Agreement is
signed; and (iv) Buyer shall not, and shall cause its ultimate parent not to,
make a filing with any governmental authority or issue any press release
concerning the execution of the Agreement until the fourth business day after
execution by both parties of this Agreement, unless Seller agrees otherwise.
Seller shall have the right to review and approve in advance any such filings to
confirm compliance with this Section 5.3.


12

--------------------------------------------------------------------------------


 
5.4     Maintenance of the Hotel. Seller shall maintain the Hotel in
substantially the same condition that Seller maintained the Hotel before and as
of the Effective Date, normal wear and tear excepted, up to the Closing. Seller
shall not enter into any new agreements with respect to the Hotel (except for
agreements and contracts entered in the normal course of operating the Hotel and
cancellable on thirty (30) days' notice), without the prior written consent of
Buyer, which consent shall not be unreasonably withheld or delayed. The failure
of Buyer to deliver written notice of approval or disapproval of any such
proposed agreement within three (3) Business Days of delivery of such
agreement(s) to Buyer shall be deemed to be Buyer's approval thereof.
 
5.5     Indemnity.
 
(a)     Buyer hereby agrees to indemnify, defend and hold Seller, its affiliates
and their respective officers, directors, shareholders, employees and agents
(collectively, “Seller Indemnitees”) harmless from and against any and all
claims, actions, causes of action, costs, expenses (including reasonable
attorneys' fees and costs), damages and liabilities (collectively, “Losses”)
relating to or arising out of (i) Buyer's operation of the Hotel or use of the
Property following the Closing Time; (ii) Buyer’s failure duly to perform its
obligations under this Agreement or any other agreement executed by Buyer
pursuant to this Agreement; and (iii) Buyer’s breach of any of its
representations or warranties contained in Section 10.1 of this Agreement.
Notwithstanding the foregoing, Buyer shall not be responsible for payment of
Seller's attorney's fees in any particular third party action or proceeding
following the time that Buyer tenders a defense of Seller in such action or
proceeding, with counsel reasonably acceptable to Seller. The indemnification
obligations contained in Section 5.5(a)(i) and (ii) shall survive the Closing or
the earlier termination of this Agreement. The indemnification obligations
contained in Section 5.5(a)(iii) shall survive for six (6) months after the
Closing Date.
 
(b)     Seller hereby agrees to indemnify, defend and hold Buyer, its affiliates
and their respective officers, directors, shareholders, employees and agents
(collectively, “Buyer Indemnitees”) harmless from and against any and all Losses
relating to or arising out of (i) Seller's operation of the Hotel or use of the
Property prior to the Closing Time; (ii) Seller’s failure duly to perform its
obligations under this Agreement or any other agreement executed by Seller
pursuant to this Agreement; and (iii) Seller’s breach of any of its
representations or warranties contained in Section 10.2 of this Agreement.
Notwithstanding the foregoing, Seller shall not be responsible for payment of
Buyer's attorney's fees in any particular third party action or proceeding
following the time that Seller tenders a defense of Buyer in such action or
proceeding, with counsel reasonably acceptable to Buyer. The indemnification
obligations contained in Section 5.5(b)(i) and (ii) shall survive the Closing or
the earlier termination of this Agreement. The indemnification obligations
contained in Section 5.5(b)(iii) shall survive for six (6) months after the
Closing Date.


13

--------------------------------------------------------------------------------


 
(c)     In the event Buyer assigns its rights under this Agreement in accordance
with Section 9.1 and such assignee takes title to the Property, such assignee
shall also be responsible for Buyer’s obligations under this Section 5.5.
 
(d)     Seller shall not have any obligation to indemnify the Buyer Indemnitees
for claims under Section 5.5 (b)(iii) until the Losses of the Buyer Indemnitees
with respect to such claims shall exceed $50,000 in the aggregate (the
“Threshold”), following which the total amount of such Losses in excess of the
Threshold shall be recoverable by the Buyer Indemnitees in accordance with the
terms hereof, subject to the provisions of this Section 5.5 (d). In no event
shall the total obligation of Seller under the indemnification provided in
Section 5.5(b)(iii) exceed an amount equal to (x) $500,000 less (y) the amount
of any indemnification paid to Buyer Indemnitees by Seller pursuant to Section
5.5(b)(iii) of this Agreement, less (z) the amount of any indemnification paid
to Buyer Indemnitees (as defined in each such agreement) by affiliates of the
Seller pursuant to the Purchase and Sale Agreements between Buyer and each of
McIntosh Inn of Oxford Valley, Inc., McIntosh Inn of Malvern, Inc. and McIntosh
Inn of Wilmington, Inc. Unless the person seeking indemnity pursuant to Section
5.5 (a)(iii) or Section 5.5(b)(iii) provided the Seller or Buyer, as applicable,
with proper written notice of a request for indemnification and describing the
claim or event for which indemnification is sought pursuant to such section
during the sixth month period after the Closing Date, the person seeking
indemnification pursuant to those sections shall not be entitled to obtain any
indemnification pursuant thereto.
 
5.6     Return of Documents. If this Agreement fails to close for any reason
(other than Seller's willful default), then all Property Documents, Confidential
Information and any other information delivered by Seller or its agents to Buyer
shall be returned to Seller within five (5) Business Days of the termination of
this Agreement. The covenants contained herein shall survive the termination of
this Agreement.
 
5.7     Sales and Use Taxes. Seller shall be responsible for the payment of all
hotel, sales and/or use taxes or income or personal property taxes incurred or
related to periods prior to the Closing Time and Buyer shall be responsible for
the payment of all hotel, sales and/or use taxes or income or personal property
taxes incurred at and subsequent to the Closing Time; provided, however, that
Buyer shall be responsible for the payment of any and all sales taxes which may
be due and payable as a result of the sale of the Personal Property to Buyer
pursuant to the terms of this Agreement. The covenants contained herein shall
survive the Closing of this Agreement.
 
5.8     Existing Financing. At Closing, Seller shall pay off all existing
financing created by Seller which constitutes a lien on the Property, and shall
bear all costs and expenses associated therewith, including, but not limited to,
the recording costs for releases of any deeds of trust, mortgages or other
financing documents in connection therewith.
 
5.9    Existing Hotel Management Agreement. At Closing, Seller shall terminate,
at its sole cost and expense, the existing Management Agreement between Seller
and MMI. In the event such agreement cannot be terminated, this Agreement shall
terminate and Buyer shall receive a full refund of the Deposit with interest
thereon.


14

--------------------------------------------------------------------------------


 

 
6.
Post-Closing Obligations.

 
6.1     Accounts Receivable.
 
(a)     Pre-Closing and Post-Closing Receivables. All Pre-Closing Receivables
shall belong to Seller and nothing contained in this Agreement is intended to
transfer any right, title or interest in such Pre-Closing Receivables to Buyer.
Following the Closing, Seller shall have the right to collect all Pre-Closing
Receivables. During the Wind-Up Period, Buyer shall cooperate with Seller so
that Seller can collect its Pre-Closing Receivables. Any Pre-Closing Receivables
which are not collected by Seller during such Wind-Up Period shall be collected
by Seller upon the expiration of the Wind-Up Period and Buyer shall execute any
documents necessary to assist Seller in such collection.
 
(b)    Application of Receivables. Any collections received by Buyer with
respect to Pre-Closing Receivables shall be paid over to Seller within five (5)
days of receipt without offset or deduction unless the payor of such monies is
obligated on both Pre-Closing Receivables and Post-Closing Receivables and the
payor has independently and specifically identified such payment as one which
should be applied to Post-Closing Receivables. Except in the event of a bona
fide dispute between Seller and a customer which dispute has been documented in
a writing, or tenants who are in arrears for more than one (1) month, any
collections received from parties obligated on both Pre-Closing Receivables and
Post-Closing Receivables shall be applied first to the longest outstanding
unpaid invoices of the payor. In the case of monies received from parties
obligated on both Pre-Closing Receivables and Post-Closing Receivables and where
the amount attributable to Pre-Closing Receivables is the subject of a bona fide
dispute with customer or in the case of arrearages from tenants, is in arrears
in excess of one month (the "Disputed Items"), Buyer will not be obligated to
pay the first monies it receives to Seller, but Seller shall directly deal with
the applicable third party in connection with the collection of the Disputed
Items.
 
(c)     Seller's Right to Examine and Photocopy Books and Records. After the
Closing, Seller and its agents and employees shall have the right to examine and
photocopy Buyer's records with respect to collection of Pre-Closing Receivables
and with respect to guests or other persons obligated on both Pre-Closing
Receivables and Post-Closing Receivables, all at reasonable times and upon
reasonable notice.
 
(d)     Office Space. Following the Closing, Buyer shall provide to Seller,
during the Wind-Up Period, and from time to time thereafter as Seller may
require for an audit or other accounting procedure, a desk at the Hotel,
mutually acceptable to Seller and Buyer, for Seller and Seller's agents to use
in connection with its collection of its Pre-Closing Receivables, its payroll
and accounts payable obligations and any other auditing procedures deemed
necessary by Seller.
 
6.2     Seller's Records. Seller shall be entitled to access to the Hotel during
the Wind-Up Period to remove from the Hotel originals, or at Seller's election,
copies of all of Seller's Records with respect to the periods prior to the
Closing, without the prior consent of Buyer. If the Seller takes originals, it
will provide copies thereof to the Buyer.
 
6.3    Other Post-Closing Business Arrangements.
 
(a)     Bank and Other Accounts. Upon Closing, Buyer shall open new bank
accounts, credit card accounts and any other financial accounts necessary for
the continued operation of the Hotel by Buyer. Buyer agrees that it will not use
any credit card, bank accounts or other financial accounts of Seller.


15

--------------------------------------------------------------------------------


 
(b)     Issuance of Documents. Buyer shall prepare all documents required to be
issued with respect to the operation of the Hotel from and after the Closing
Time by the Internal Revenue Service or any other applicable governmental
agency, including, but not limited to, W-2 forms and 1099 forms.
 
(c)     Employees.
 
(i)     Buyer shall offer to hire at least seventy-five percent (75%) of
Seller’s active Employees at the Hotel. Buyer shall deliver prior to the
expiration of the Due Diligence Period a written list of all of Seller’s
Employees to be offered employment by Buyer after Closing (“Rehired Employees”).
 
(ii)     Payment of Employees. Seller shall pay all wages, salaries and benefits
(including accrued vacation and sick pay) and any termination obligations
accrued up to the Closing Time for the Rehired Employees who accept employment
with the Buyer.
 
(iii)     Notice to Employees. Seller and Buyer shall prepare a joint statement
to be distributed to employees at the Hotel upon the Closing, which statement
shall include (i) a notice that the Hotel is, as of the Closing Time, owned by
Buyer and (ii) such other information deemed reasonably necessary by both Seller
and Buyer.
 
(d)     Further Assurances by Parties. Following the Closing, both Parties shall
execute and deliver any further instruments and take all actions that may be
necessary or appropriate to confirm that all of the rights and privileges
contemplated herein have been transferred to Buyer.
 
(e)     Post-Closing Cooperation Obligations. Buyer covenants and agrees that it
will, subsequent to the Closing, reasonably cooperate with Seller in order for
Seller to complete its Post-Closing Business Arrangements under this Article 6
and shall provide reasonable assistance to Seller, including, without
limitation, support, secretarial and clerical assistance and access to all
records at the Hotel to facilitate the preparation of Seller's tax records and
accounting records and to assist Seller with any claims and/or to comply with
any governmental reporting requirements.
 
(f)    Notices to Vendors. In addition to the statement to be prepared by Seller
and Buyer pursuant to other provisions of this Agreement, Seller and Buyer shall
also prepare a statement which shall be delivered, at or soon after the closing,
to vendors, consultants and any other parties deemed necessary by the parties to
announce the transfer of the Property to Buyer.


16

--------------------------------------------------------------------------------


 
(g)     Post-Closing Adjustment Period. In the event Seller and Buyer fail to
reach agreement on the prorations pursuant to the provisions of Article 8 of
this Agreement, Seller and Buyer shall meet, during the sixty (60) day period
following the Closing to resolve the dispute and make such adjustments as may be
necessary ("Post-Closing Adjustment Period"). In the event the Parties are
unable to resolve any dispute by the end of the Post-Closing Adjustment Period,
the Parties shall submit the dispute for resolution by an independent accounting
firm mutually agreeable to the Seller and Buyer . The dispute shall be resolved
in accordance with accounting industry practices. The fee of such accounting
firm shall be borne by the Parties equally.
 
6.4     Accounts Payable. Seller shall be responsible for payment of all
accounts payable accruing prior to the Closing Time.
 
6.5     Performance of Assigned Contracts and Assigned Communications Site Lease
Agreements. Buyer shall perform and pay when due each of the obligations of the
Seller arising after the Closing Time pursuant to all of the Assigned Contracts
and Assigned Communications Site Lease Agreements.
 
6.6     Seller’s Financial Books and Records. For six (6) months after the
Closing Date, Seller shall give Buyer access, upon reasonable advance notice, to
its financial books and records covering the three (3) year period prior to the
Closing Date in order for the Buyer to prepare, at Buyer’s sole cost and
expense, audited financial statements for such three-year period. Buyer shall
reimburse Seller for its out-of-pocket expenses in connection with providing
such access or Buyer’s preparing such financial statements.
 
6.7     Survival of Article 6. The provisions of Article 6 shall survive the
Closing or earlier termination of this Agreement.
 

 
7.
Closing Procedures.

 
7.1     Guests. As of 12:01 p.m. of the Closing Date, all Hotel guests reflected
on the Hotel ledger (including direct bill guests), shall be checked out by
Seller (who may process the account charges for collection), and shall be
re-checked in by Buyer (from which time all such accounts shall be invoiced by
and belong to Buyer). The Seller shall be entitled to room rental for the night
immediately preceding and the morning of the Closing. Seller shall collect and
pay all room and other tax surcharges on all of the foregoing accounts checked
out by Seller and for all check outs occurring prior to the Closing.
 
7.2     Guests' Baggage/Safe Deposit Boxes. On the Closing Date, authorized
representatives of Buyer and Seller shall take inventory of (i) all baggage,
suitcases, luggage, valises and trunks of Hotel guests checked or left in the
care of Seller and all items designated as lost and found held by Seller and
(ii) all contents in the safe deposit boxes maintained exclusively by the Hotel,
but no such baggage, suitcases, luggage, valises, trunks, items or safe deposit
boxes shall be opened. All such baggage and other items shall be sealed in a
manner to be agreed upon by the Parties and listed in an inventory thereof
prepared and signed jointly by said representatives of Buyer and Seller as of
the Closing Date, and Buyer shall be solely responsible thereafter for all items
listed in such inventory and, where the seals have been broken, for the contents
thereof, and Buyer agrees to indemnify, defend and hold Seller harmless from and
against any and all Losses in connection therewith. Seller shall be responsible
for such contents if the seals have not been broken, and will similarly
indemnify Buyer therefor.


17

--------------------------------------------------------------------------------


 
7.3     Cash at Hotel. Buyer shall pay to the Seller the amount of any cash on
hand at the Hotel as of the Closing Time and such cash shall become the property
of the Buyer as of the Closing. At the Closing, Seller's Employees shall count
all cash in any cash registers or any other location within the Hotel, and such
amount shall be verified jointly by Seller and Buyer.
 
7.4     Advance Deposits. The parties acknowledge and agree that, at the
Closing, Seller shall hold certain amounts in cash or other forms of payment or
security constituting advance deposits for reservations for space at the Hotel
subsequent to the Closing ("Advance Deposits"). The Advance Deposits which are
held in cash ("Cash Advance Deposits") shall be prorated at the Closing with
Seller receiving from the Advance Deposits any amounts or charges earned by
Seller prior to the Closing Date and Buyer receiving the balance.
 
7.5    Utilities. Seller shall use its reasonable best efforts to have all
utilities, including water, gas and electricity meters read by the appropriate
utility companies no earlier than three (3) Business Days prior to the Closing.
To the extent that a utility bill from any applicable utility company cannot be
issued, Seller and Buyer shall, within sixty (60) days after the Closing,
prorate any amounts due and payable for utilities (including without limitation
for sewer charges). During such sixty (60) day period, Seller and Buyer shall
also prorate to the Closing Time, as necessary, charges payable to the
appropriate telephone company.
 

 
8.
Prorations.

 
8.1     Prorations. The parties will prorate (i.e., apportion), in cash, to the
Closing Time the following:
 
(a)     Taxes. County, city, municipality, and special district (if any) taxes
and assessments of any kind or nature for the Property, based on the latest
information available. If Closing occurs at a date when the current year's
millage is not fixed and current year's assessment is available, taxes will be
prorated based upon such assessment and the prior year's millage. If current
year's assessment is not available, then taxes will be prorated on the prior
year's tax assessment. If there are completed improvements on the Real Property
by January 1st of year of Closing which improvements were not in existence on
January 1st of the prior year, then taxes shall be prorated based upon the prior
year's millage and at an equitable assessment to be agreed upon between the
parties, failing which, request will be made to the County Property Appraiser
for an informal assessment taking into consideration available exemptions. Any
tax proration based on an estimate shall, at request of either Buyer of Seller,
be subsequently readjusted upon receipt of the tax bill on condition that a
statement to that effect is in the closing statement;
 
(b)     Rents. Prepaid rents based on Seller's and Buyer's written statement
thereof;
 
(c)     Advance Deposits. Advance Deposits based on information to be provided
by Seller;
 
(d)     Current Bookings. Any amounts due as a result of current bookings;
 
(e)     Security Deposits. Any amount held as security for any lease at the
Property and any interest earned thereon;


18

--------------------------------------------------------------------------------



 
(f)     Utility Deposits. If assignable, any amounts retained by a utility
company as a deposit credited to Buyer;
 
(g)     Cash on Hand. The amount of cash on hand determined pursuant to Section
7.3 shall be credited to the Seller;
 
(h)     Special Assessments. Certified, confirmed and ratified special
assessment liens due and payable as of the Closing Date are to be paid by
Seller. Pending liens or installments not yet due and payable as of the Closing
Date shall be assumed by Buyer; and
 
(i)     Other Prorations. Any other prorations referred to elsewhere in this
Agreement and any other items related to the operation of the Hotel and are
expenditures which are consistent with past Hotel practices.
 

 
9.
Assignment.

 
9.1     Assignment by Buyer. Buyer may not assign or otherwise transfer any of
its rights or obligations under this Agreement without obtaining the prior
written consent of Seller, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Buyer may assign its rights under this Agreement
to an Affiliate of Buyer without first obtaining Seller's consent.
Notwithstanding any assignment pursuant to this Section, in no event shall Buyer
be released from any of the obligations under this Agreement. Any assignment in
violation of this section shall be null and void.
 
9.2     Bankruptcy of Buyer. Buyer agrees that in the event all or substantially
all of Buyer's assets are placed in the hands of a receiver or trustee, and such
receivership or trusteeship continues for a period of thirty (30) days, or
should Buyer make an assignment for the benefit of creditors, become the subject
of an order for relief under the United States Bankruptcy Code, or should Buyer
institute any proceedings under the United States Bankruptcy Act or under any
amendment thereof which may hereafter be enacted or under any other act relating
to the subject of bankruptcy wherein Buyer seeks to be adjudicated a bankrupt,
or to be discharged of its debts, or to effect a plan of liquidation,
composition or reorganization, or should any involuntary proceeding be filed
against Buyer under any such bankruptcy laws and Buyer consents thereto or
acquiesces therein by pleading or default, or if such involuntary proceeding is
not dismissed within sixty (60) days, then this Agreement shall not become an
asset in any of such proceedings, and in any such event it shall be lawful for
Seller to declare this Agreement terminated, and Buyer shall have no further
claim on the Property hereunder or otherwise and Buyer shall have no right to
the return of the Deposit or interest thereon.
 

 
10.
Representations and Warranties.

 
10.1     Buyer’s Representations and Warranties. The Buyer represents and
warrants to Seller as follows:
 
(a)     Buyer is a limited partnership duly organized and validly existing in
good standing under the laws of the Commonwealth of Virginia and has full power
and authority to enter into and perform its obligations under this Agreement and
the other agreements executed in connection herewith and the transactions
contemplated hereby. The execution, delivery and performance by the Buyer of
each of this Agreement and the other agreements executed by it in connection
herewith and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary partnership
action of the Buyer, and all necessary action by the general partner of Buyer.
Each of this Agreement and the other agreements executed by it in connection
herewith has been duly and validly executed and delivered by the Buyer and is
valid and binding upon it and enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium or similar laws of general application relating to or affecting the
enforcement of creditors’ rights generally and except that enforceability of its
obligations hereunder is subject to general principles of equity.


19

--------------------------------------------------------------------------------


 
(b)     Neither the execution nor the delivery of this Agreement by the Buyer,
nor the incurrence by the Buyer of the obligations herein set forth, nor the
consummation by the Buyer of the transactions herein contemplated nor compliance
by the Buyer with the terms of this Agreement will conflict with, or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under (i) the certificate of limited partnership or the limited partnership
agreement of Buyer, (ii) any bond, note or other evidence of indebtedness of any
contract, indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Buyer is a party or by which any of the
Buyer's properties may be bound, or (iii) any law, regulation, judgment, order,
writ or decree of any court, governmental body or administrative agency of any
jurisdiction.
 
(c)     Buyer is financially capable of completing the transactions contemplated
by this Agreement and this Agreement is not subject to any financing contingency
whatsoever.
 
(d)     Except as set forth in Section 10.2, neither Seller nor any agent,
attorney, employee or representative of the Seller has made any representation
whatsoever regarding the subject matter of this sale, or any part thereof,
including (without limiting the generality of the foregoing) representations as
to the physical condition of the Improvements or the suitability thereof for any
purpose; and that Buyer, in executing, delivering and performing this Agreement,
does not rely upon any statement or information to whomever made or given,
directly or indirectly, verbally or in writing, by any individual, firm or
corporation, except as expressly provided in Section 10.2.
 
(e)     Neither Buyer, nor any of its respective affiliates, nor any of its
respective partners, members, shareholders or other equity owners, and none of
its respective employees, officers, directors, representatives or agents is, nor
through the Closing Date, will become, a person or entity with whom United
States persons or entities are restricted from doing business under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury (including those names on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 23,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
 
The representations and warranties in this Section 10.1 shall survive Closing
Date for a period of six (6) months.
 
10.2     Seller's Representations and Warranties. The Seller represents and
warrants to the Buyer as follows, except as set forth in Schedule 10.2:


20

--------------------------------------------------------------------------------


 
(a)     Seller is a corporation duly incorporated and validly existing in good
standing under the laws of the Commonwealth of Pennsylvania and has full power
and authority to enter into and perform its obligations under this Agreement and
the other agreements executed by it in connection herewith and the transactions
contemplated hereby. The execution, delivery and performance by the Seller of
each of this Agreement and the other agreements executed by it in connection
herewith and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
of the Seller. Each of this Agreement and the other agreements executed by it in
connection herewith has been duly and validly executed and delivered by the
Seller and is valid and binding upon it and enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, reorganization,
insolvency, moratorium or similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and except that
enforceability of its obligations hereunder is subject to general principles of
equity.
 
(b)     Neither the execution nor the delivery of this Agreement by the Seller,
nor the incurrence by the Seller of the obligations herein set forth, nor the
consummation by the Seller of the transactions herein contemplated nor
compliance by the Seller with the terms of this Agreement will conflict with, or
result in a breach of any of the terms, conditions or provisions of, or
constitute a default under (i) the articles of incorporation or bylaws of
Seller; (ii) any bond, note or other evidence of indebtedness of any contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which the Seller is a party or by which any of the Seller's
properties may be bound, or (iii) any law, regulation, judgment, order, writ or
decree of any court, governmental body or administrative agency of any
jurisdiction.
 
(c)    At Closing, there will be no mechanic's liens applicable to the Real
Property and Seller will provide either (x) an affidavit at Closing that no work
has been performed or material furnished and not paid for, for which a
mechanic's lien can be filed or (y) an amount to be deposited with the title
company sufficient to cover the cost thereof plus interest.
 
(d)     Except as disclosed in any environmental reports provided to Buyer, (i)
Seller has not received any written notice of any material violation of any
applicable then existing federal or state environmental laws (“Applicable Laws”)
which has not been cured in accordance with Applicable Laws; and (ii) during
Seller’s ownership of the Real Property, to the best of Seller’s knowledge,
Seller has not used any portion of the Real Property for the purpose of storage,
generation, manufacture, disposal, transportation or treatment of any hazardous
substances in material violation of Applicable Laws.
 
(e)     The Seller has not received written notice of (i) any pending or
threatened condemnation or eminent domain proceedings against the Real Property
or (ii) any change or proposed change in the route, grade or width of any public
street or road adjacent or connecting to the Real Property.
 
(f)     There is no action, lawsuit or proceeding pending, or to the best of
Seller’s knowledge, threatened in writing against Seller or the Hotel (i) which
is not covered by insurance, (ii) which would impair in any material respect
Buyer's ability to purchase or operate the Hotel, or (iii) which seeks to
restrain or prohibit the transactions contemplated by this Agreement.


21

--------------------------------------------------------------------------------


 
(g)     The copies of the Assigned Contracts are true, correct and complete in
all material respects and there are no defaults by Seller and, to Seller’s
knowledge, by any other party under the Assigned Contracts.
 
(h)     Seller is not subject to any bankruptcy filings or proceedings, and no
other similar insolvency event has occurred with respect to Seller.
 
(i)     Seller has not entered into any contract or agreement with respect to
the Property which will be binding on Buyer after the Closing, except for the
Assigned Contracts and other agreements which are terminable upon not more than
thirty (30) days notice without payment of premium or penalty.
 
(j)     Seller is not a “foreign person” or “foreign corporation” within the
meaning of Section 1445 of the United States Revenue Code of 1986, and the
regulations promulgated thereunder.
 
(k)     Seller is not a party to any union or collective bargaining agreement
with respect to the employees of the Seller. To the best of Seller’s knowledge,
there are no current, material labor disputes pending or threatened in writing
with respect to the operation of the Hotel
 
(l)     To the best of Seller’s knowledge, Seller possesses all material
licenses, permits and approvals of any governmental or quasi-governmental agency
having jurisdiction over the Property which are necessary or required for the
ownership, use and operation of the Property as a limited service hotel
(“Authorizations”). Seller has not received any written notice that any of the
Authorizations have been violated or are in default in any material respect
which violations or defaults have not been cured.
 
(m)    Seller has not received written notice of any special assessments or
taxes against the Property which relate to any planned public improvements with
respect to the Property.
 
The representations and warranties in this Section 10.2 shall survive the
Closing Date for a period of six (6) months. For purposes of this Agreement, the
phrases “to the Seller’s knowledge”, “ to the best of Seller’s knowledge”, and
“Seller has not received written notice” shall mean the actual knowledge,
without investigation or inquiry, concerning such matter of Thomas Scattaregia,
President of Seller; Terry O’Leary, Vice President of Seller; the President of
MMI; and Edward Puodziunas, the District Manager with respect to the Seller.
 
10.3     Commissions. Each of the Seller and Buyer represents and warrants to
the other that, other than the commission payable by Seller to Hodges Ward
Elliott, Inc. (the “Broker”), no other brokerage commissions shall be due or
payable on account of this transaction arising out of the acts of such party.
Each party shall indemnify, defend and hold the other party harmless from and
against any Losses incurred by such other party as a result of such party’s
breach of this representation. Seller shall pay a commission to Broker pursuant
to a separate written agreement between Seller and Broker.


22

--------------------------------------------------------------------------------


 

 
11.
Destruction or Damage and Condemnation.

 
11.1     Destruction or Damage. In the event of damage or destruction to all or
any portion of the Real Property (a “Casualty”) prior to the Closing, the
following provisions shall apply:
 
(a)     Seller shall immediately notify Buyer thereof in writing (the “Casualty
Notice”).
 
(b)     If the Property is the subject of a Casualty, Buyer shall have the
right, at its sole option, of terminating this Agreement (by written notice to
Seller and Escrow Agent given within ten (10) business days after receipt of the
Casualty Notice from Seller), unless (i) the cost of restoration for the portion
of the Property which was damaged or destroyed as a result of the Casualty will
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00), and (ii) the
insurance company issuing the insurance policy has confirmed in writing prior to
the end of such ten (10) business day period that such Casualty is covered by
the policy, and (iii) any loan commitment or term sheet which has been extended
to Buyer is not cancelled or suspended as a result of such Casualty. If a
Casualty Notice is given to Buyer less than ten (10) business days prior to
Closing, at Buyer’s option, Closing shall be postponed to a date not earlier
than ten (10) business days after Buyer’s receipt of the Casualty Notice.
 
(c)     If Buyer does not terminate, or is not entitled to terminate, this
Agreement, the proceeds of any insurance with respect to the Property paid
between the date of this Agreement and the Closing Date, together with an amount
equal to Seller’s deductible under the policy, shall be paid to Buyer at the
time of Closing and all unpaid claims and rights in connection with losses to
the Property shall be assigned to Buyer at Closing without in any manner
affecting the Purchase Price.
 
11.2     Condemnation. If any governmental taking is contemplated, pending or
completed (hereinafter a "condemnation") at or prior to Closing, for (i) twenty
(20%) percent or more of the Land or any portion of the Land which materially
and adversely affects access to or parking on the Land or (ii) any portion of
any building located on the Land, the following provision shall apply:
 
(a)     Seller shall immediately notify Buyer thereof in writing.
 
(b)     Buyer shall have the option to: (i) terminate this Agreement and receive
a refund of the Deposit, in which event neither party shall have any further
right, obligation or liability under this Agreement to or against the other and
this Agreement shall be of no further force or effect (except for any
restoration or indemnity obligations which expressly survive any termination) or
(ii) continue this Agreement in accordance with subsection (c) of this
Section 11.2. Said option shall be exercised by written notice of election to
Seller within thirty (30) days after Buyer's receipt of written notice from
Seller of the condemnation proceeding (including a description of the portion of
the Real Property subject to said condemnation proceeding). If no such election
is given by Buyer within said thirty (30) days, then this Agreement shall
continue in accordance with subsection (c) of this Section 11.2.
 
(c)     If the condemnation proceedings are for less than the portion of the
Real Property described above, or if Buyer does not terminate this Agreement
under subsection (b) above, then the Closing shall be held as otherwise herein
provided, and the Buyer shall take title to the Land and Improvements subject to
the condemnation proceedings. In such event, all condemnation awards made prior
to or after the date of Closing shall belong to Buyer and Seller shall pay over
the proceeds received at Closing and execute any documents needed to effect the
assignment to Buyer of all of Seller's right, title and interest in or to any
such awards.


23

--------------------------------------------------------------------------------


 

 
12.
Franchise Matters.

 
12.1     Buyer acknowledges that the Hotel is subject to the Franchise License.
Buyer shall apply to the licensor under the Franchise License (“Licensor”)
within five (5) business days after the Effective Date for a new license
agreement (“New License”) to replace the Seller’s Franchise License for the
Property, Seller shall consent to such application to the extent required by the
Franchise License. Buyer shall provide all information requested by the Licensor
in connection with such application for the New License and shall use its best
efforts to diligently and promptly obtain approval from Licensor of such
application for the New License at the Property. It is a condition precedent to
the Closing that such application for the New License be approved by Licensor by
the Scheduled Closing Date and that any guarantees in connection with the
Seller’s Franchise License by any affiliate of the Seller be terminated in
writing by Licensor. If the New License or guaranty termination is not obtained
by the Scheduled Closing Date, either Buyer or Seller may give written notice to
the other party to extend the Scheduled Closing Date by thirty (30) days. If the
New License or guaranty termination is not obtained by the end of such thirty
(30) day period, either Buyer or Seller may terminate this Agreement by written
notice to the other party and the Buyer shall be entitled to receive the Deposit
plus interest from the Escrow Agent. Buyer specifically agrees that any
conditions to approval of the New License imposed by Licensor, including without
limitation, upgrade requirements, any property improvement plans, term of the
new license agreement and fees required to be paid, shall be Buyer’s sole
responsibility and shall not in any way affect Buyer’s obligation to complete
the transaction contemplated by this Agreement. Notwithstanding the foregoing,
Seller shall be responsible for all costs and fees imposed by Licensor on the
Seller to terminate the Seller’s Franchise License.
 

 
13.
Miscellaneous

 
13.1     Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous agreements and understandings, both written and oral,
between the parties with respect thereto.
 
13.2     Notice. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and will be
effective (a) when delivered, if delivered by hand (with written confirmation of
receipt), (b) the next Business Day, if sent by nationally recognized overnight
delivery specifying next day delivery, or (c) three (3) Business Days after
depositing in the United States mails, if sent by certified mail, postage
prepaid, return receipt requested, addressed to a party’s address set forth
below or to such other address as any party may give to the other in writing for
such purpose.
 

 
If to Seller:
McIntosh Inn of King of Prussia, Inc.
   
c/o Cozen O’Connor
   
1900 Market Street
   
Philadelphia, PA 19103
   
Attention: Larry P. Laubach, Esquire

 
24

--------------------------------------------------------------------------------



 

 
If to the Buyer:
Hersha Hospitality Limited Partnership
   
148 Sheraton Drive
   
New Cumberland, PA 17070
   
Attention: Neil H. Shah
       
With a copy to:
Shah & Byler, LLP
   
510 Walnut Street, 9th Floor
   
Philadelphia, PA 19106
   
Attention: Lok Mohapatra, Esquire

 
13.3     Time. Seller and Buyer agree that all times and periods for performance
set forth herein shall be of the essence.
 
13.4     No Recording; Tender. Buyer covenants and agrees that it shall not
record this Agreement or any memorandum of this Agreement. Tender of the
executed Seller’s Deed or of the Purchase Price is hereby waived.
 
13.5     Interpretation. This Agreement shall be interpreted without regard to
any presumption or other rule requiring construction against the party which
drafted this Agreement. Words of the masculine gender shall mean and include
correlative words of the feminine and neuter genders and words imparting the
singular number shall mean and include the plural number and vice versa.
 
13.6     No Waiver. No course of dealing between Buyer and Seller and no failure
to exercise or delay in exercising on the part of either party any right, power
or privilege under the terms of this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise. The
rights and remedies provided herein or in any other agreement are cumulative and
not exclusive or in derogation of any rights or remedies provided therein and
thereof, by law or otherwise.
 
13.7    Illegality. The provisions of this Agreement are independent of and
separable from each other and in case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
 
13.8     Amendments. No amendment, supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by both parties.
 
13.9     Expenses. All expenses incurred by or on behalf of the parties hereto
in connection with this Agreement, including, without limitation, all fees and
expenses of agents, financial advisors, counsel and accountants, shall be borne
solely by the party who has incurred the charge, and the other party hereto
shall not have any responsibility with respect thereto, whether or not the
transactions contemplated by this Agreement are consummated.
 
13.10     Counterpart Signatures. This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Agreement by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.


25

--------------------------------------------------------------------------------


 
13.11     Survival. Unless otherwise specified herein, no covenant, condition,
warranty and representation set forth herein shall survive the Closing and
delivery of the Seller’s Deed and other documents contemplated hereby. The
acceptance of the Seller’s Deed by Buyer shall be deemed an acknowledgement by
the Buyer that Seller has fully complied with all of its obligations under this
Agreement and shall be deemed to have released Seller from any and all known and
unknown claims that Buyer may have by reason of any defect in title, except for
the special warranty set forth in the Seller’s Deed.
 
13.12     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
13.13     Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the internal laws of the state in
which the Land is located, without giving effect to its principles of conflicts
of law.
 
[SIGNATURES ON FOLLOWING PAGE]


26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto,
intending to be legally bound hereby, as of the date set forth at the beginning
hereof.


SELLER:
 
BUYER:
         
McINTOSH INN OF KING OF PRUSSIA, INC.
 
HERSHA HOSPITALITY LIMITED
     
PARTNERSHIP
             
By:    Hersha Hospitality Trust, a
     
          Maryland business trust, its sole
     
          general partner
         
By:
   
By:
   
Name: Terence M. O’Leary
 
Name: Jay H. Shah
 
Title: Vice President
 
Title: President & COO
 

 
[JOINDER BY ESCROW AGENT ON FOLLOWING PAGE.]


27

--------------------------------------------------------------------------------


 
JOINDER BY ESCROW AGENT
 
 
Hodges Ward Elliott, Inc., the Escrow Agent named in this Purchase and Sale
Agreement, joins to evidence its agreement to hold the Deposit and otherwise
perform its obligations as Escrow Agent under the Purchase and Sale Agreement.



       
ESCROW AGENT:
         
Hodges Ward Elliott, Inc.
               
By:
 
   
Name:
   
Title:
 

 
28

--------------------------------------------------------------------------------




EXHIBIT “A”
 
Legal Description
 
ALL THAT CERTAIN tract or parcel of land situated in the Township of Upper
Merion, County of Montgomery and Commonwealth of Pennsylvania, (known as Lot #3
on a plan of Serdy, Bursich and Huth, Inc., dated May 4, 1976 and last revised
November 8, 1976, said plan recorded in Plan Book #A-27 page 86 in the
Montgomery County Courthouse in Norristown, Pennsylvania, being more fully
bounded and described as follows, to wit:
 
BEGINNING at an iron pin on the Southwesterly side of Pulaski Drive (33.00 feet
wide) and the right of way line of Ramp 10-A of the Pennsylvania Turnpike,
Valley Forge Interchange (limited access); thence partly along the said right of
way line of Pulaski Drive and partly along the parcel shown as the General Wayne
property on the said plan, South 68 degrees 02 minutes 03 seconds East 458.43
feet to a point, a corner of Lot #2; thence along Lot #2 South 21 degrees 57
minutes 57 seconds West 365.31 feet to a point on the right of way line of the
aforesaid Ramp 10-A; thence along the right of way line of Ramp 10-A, the
following four courses and distances: (1) North 58 degrees 21 minutes 23 seconds
West 233.88 feet to an iron pin; (2) North 51 degrees 14 minutes 15 seconds
West, 52.36 feet to an iron pin; (3) by a curve to the right with a radius of
259,71 feet an arc distance of 374.27 feet to an iron pin and (4) North 31
degrees 19 minutes 57 seconds East 20.45 feet to a point on the right of way
line of Pulaski Drive, being the first mentioned point and place of beginning. 
 
CONTAINING 3.230 acres of land, be the same more or less.
 
TOGETHER with a perpetual easement of right of way for ingress and egress of
vehicular or pedestrian traffic (but not including the right to park vehicles)
to and from Pulaski Drive, North Gulph Road (Route 363) and Goddard Boulevard
(hereinafter collectively referred to as the "public roads") over and across the
paved areas, roadway, entranceways and driveways now or hereafter constructed on
the hereinafter described contiguous premises:
 
ALL THAT CERTAIN tract or parcel of land situated in the Township of Upper
Merion, County of Montgomery and Commonwealth of Pennsylvania, known as Lot #1
on a plan of Serdy, Bursich and Huth, Inc., dated May 4, 1976 and last revised
November 8, 1976, said plan recorded in Plan Book #A-27 page 86 in the
Montgomery County Courthouse in Norristown, Pennsylvania, being more fully
bounded and described as follows, to wit:
 
BEGINNING at a point on the Northerly right of way line of North Gulph Road LR
201, Pennsylvania Route 363 (130.00 feet wide) and a corner of Lot #2 which
point is measured 177.54 along the said right of way line from the intersection
of the right of way line of Ramp 10-A of the Pennsylvania Turnpike, Valley Forge
Interchange; thence from said beginning point along Lot #2 the following two
courses and distances: (1) North 01 degrees 57 minutes 23 seconds West 226.72
feet and (2) North 21 degrees 57 minutes 57 seconds East 100.00 feet to a point
in line of lands now or late of Alberta M. Lysle; thence along the same South 68
degrees 02 minutes 03 seconds East 312.00 feet to a point on the Westerly side
of Goddard Boulevard; thence along the same the following courses and distances:
(1) along a line of curve to the right with a radius of 912.43 feet an arc
distance of 72.52 feet to a point of compound curve; (2) along a line of curve
to the right with a radius of 138.50 feet an arc distance of 136.10 feet to a
point on the right of way line of North Gulph Road, aforesaid; thence along the
same South 88 degrees 02 minutes 37 seconds West 281.53 feet to the first
mentioned point and place of beginning.


29

--------------------------------------------------------------------------------


 
CONTAINING 1.914 acres of land, be the same more or less.
 
ALL THAT CERTAIN tract or parcel of land situated in the Township of Upper
Merion, County of Montgomery and Commonwealth of Pennsylvania, known as Lot #2
on a plan of Serdy, Bursich and Huth, Inc., dated May 4, 1976 and last revised
November 8, 1976, said plan recorded in Plan Book #A-27 page 86 in the
Montgomery County Courthouse in Norristown, Pennsylvania, being more fully
bounded and described as follows, to wit:
 
BEGINNING at an iron pin on the Northerly right of way line of North Gulph Road
LR 201 Pennsylvania Route 363 (130.00 feet wide) and the right of way line of
the Pennsylvania Turnpike Valley Forge Interchange (limited access); then from
said beginning point along the right of way line of Ramp 10-A North 58 degrees
21 minutes 23 seconds West 82.82 feet to a corner of Lot #3; thence along Lot #3
North 21 degrees 57 minutes 57 seconds East 365.31 feet to a point on the right
of way line of Pulaski Drive (13.00 feet wide); thence leaving Pulaski Drive and
along lands now or late of Alberta M. Lysle South 68 degrees 02 minutes 03
seconds East 152.00 feet to a corner of Lot #1; thence along Lot #1 the
following two courses and distances: (1) South 21 degrees 57 minutes 57 seconds
West 100.00 feet arid (2) South 01 degrees 57 minutes 23 seconds East 226.72
feet to a point on the right of way line of North Gulph Road, aforesaid; thence
along the same South 88 degrees 02 minutes 37 seconds West 177.54 feet to the
first mentioned point and place of beginning.
 
CONTAINING 1.547 acres of land, be the same more or less.
 
BEING part of the same premises which Gateway Associates, a Limited Partnership,
by deed dated March 21, 1977 and recorded in the Recorder of Deeds in and for
the County of Montgomery in Deed Book 4187, page 5, granted and conveyed unto
Econo-Travel Development Corporation, a Virginia Corporation, in fee.
 
BEING Parcel Numbers and 58-00-14086-16-6.
 
UNDER AND SUBJECT to certain easements and restrictions as of record.
 
30

--------------------------------------------------------------------------------


 
EXHIBIT “B”
 
Assigned Contracts

 
31

--------------------------------------------------------------------------------


 
EXHIBIT “C”
 
Form of Deed

 
32

--------------------------------------------------------------------------------


 
EXHIBIT “D”
 
Form of FIRPTA Affidavit

 
33

--------------------------------------------------------------------------------


 
EXHIBIT “E”
 
Form of Assignment and Assumption Agreement



 
34

--------------------------------------------------------------------------------


 
EXHIBIT “F”
 
Form of Bill of Sale

 
35

--------------------------------------------------------------------------------


 
EXHIBIT “G”
 
General Quitclaim Agreement

 
36

--------------------------------------------------------------------------------


 
EXHIBIT “H”
 
Form of Assignment and Assumption of Communications Site Lease Agreements
 


37

--------------------------------------------------------------------------------


 
SCHEDULE 10.2
 
Consents Required
 
1.     CEI Networks Maintenance Agreement between D&E Communications, Inc., as
successor in interest to CEI Networks, and McIntosh Inn of King of Prussia, Inc.
dated October 27, 2000, which provides, pursuant to Section 6 of the Addendum,
that the CEI Networks Maintenance Agreement ceases upon divestiture of McIntosh
Inn of King of Prussia, Inc. unless both parties provide prior written consent
to continue the contract.
 
2.     Agreement between Global Security Sys. Inc. and McIntosh Inn of King of
Prussia, Inc. dated February 28, 1997, as amended by the Letter Amendment dated
July 1, 2003, which provides, pursuant to Section 15, that the Agreement is not
assignable by McIntosh Inn of King of Prussia, Inc. except upon the written
consent of Global Security Sys. Inc., which shall be at Global Security Sys.
Inc.’s sole option.
 
Contracts 3, 4 and 5 were entered into in connection with the grant of the
Holiday Inn Express Hotel & Suites franchise license by Holiday Hospitality
Franchising, Inc., to McIntosh Inn of King of Prussia, Inc. In order to assign
the rights with respect to the Seller under the below listed contracts, Holiday
Hospitality Franchising, Inc. will need to enter into a new Holiday Inn Express
Hotel & Suites Conversion License Agreement with Buyer.
 
3.     Master Technology Agreement between Six Continents Hotels, Inc. and
McIntosh Inn of King of Prussia, Inc. dated June 3, 2004, as amended by the
Letter Amendment to the hotel from Intercontinental Hotels Group dated July 13,
2004, which provides, pursuant to Section 13, that the hotel’s assignment or
transfer or attempt to assign or transfer this Agreement without express,
separate, written agreement of Six Continents Hotels, Inc. is an event of
default.
 
4.     Intellectual Property Site License and Support Agreement between McIntosh
Inn of King of Prussia, Inc. and MICROS Systems, Inc. dated July 26, 2004, as
amended by the First Amendment dated July 26, 2004, which provides, pursuant to
Section 12.2, that McIntosh Inn of King of Prussia, Inc. may not assign or
transfer the Agreement without the prior written consent of MICROS Systems, Inc.
and, pursuant to the First Amendment, that MICROS Systems, Inc. shall consent to
one (1) transfer of the license rights under the Agreement provided certain
conditions are met.
 
5.     VCRO Contract between Six Continents Hotels, Inc. and McIntosh Inn of
King of Prussia, Inc. dated August 31, 2004.
 
6.     Service Agreement between McIntosh Inns and SimplexGrinnell dated March
25, 2003, which applies to multiple McIntosh Inns. In order to assign the rights
with respect to the Seller under this Service Agreement, SimplexGrinnell will
need to enter into a new service agreement with Buyer.
 
7.     Satellite Programming License between World Cinema, Inc. and McIntosh
Inns, Inc. dated March 14, 2001, as amended by the Letter Agreements to McIntosh
Inns, Inc. from  World Cinema dated May 4, 2004, which applies to multiple
McIntosh Inns. In order to  assign the rights with respect to the Seller under
this Satellite Programming License.
 
38

--------------------------------------------------------------------------------

 
